Nichols, Presiding Judge.
The plaintiff sued Sports Arena, Inc., a corporation, doing business as Marietta Lanes. The petition alleged that “the defendant, Sports Arena, Inc., is a corporation, organized and existing under and by virtue of the laws of the State of Georgia.” By amendment the plaintiff struck such language and alleged that the defendant is Marietta Lanes, Inc., a New York Corporation, operating Marietta Lanes and that “The defendant, Marietta Lanes, Inc., is a New York Corporation organized and existing under and by virtue of laws of the State of New York, authorized and licensed to do business in the State of Georgia.” The defendant filed a motion to strike such amendment to the petition, and error is assigned on the judgment sustaining such motion. Held:
“Unless the ruling and judgment excepted to in this court is a final disposition of the cause below, or is one which would have been a final disposition thereof or as to some material party thereto, if rendered as claimed by the plaintiff in error, no bill of exceptions lies to this court.” Virginia Well & Supply Co. v. Landers, 99 Ga. App. 397 (2) (108 SE2d 756); Dixie Seed Co. v. Smith, 105 Ga. App. 227 (124 SE2d 318); Stephenson v. Stephenson, 214 Ga. 443 (105 SE2d 458); Code Ann. §§ 6-701, 6-903.
Accordingly, the judgment sustaining the motion to strike an amendment to the petition, not being a final judgment in the case or one that would have been final if rendered as claimed by the plaintiff in error, this court is without jurisdiction of the writ of error and it must be

Dismissed.


Frankum and Jordan, JJ., concur.